DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The examiner treats ‘if’ statements, in claims, like open ended ‘or’ statements for patentability.  Examination needs to treat only one condition (true or false).  So claiming a limitation to be conditional on the 'if being true' leaves open the possibility that it is instead false in which case when no additional limitation is present the conditional limitation would not be patentably limiting.  Therefore it is considered that either an ‘if-then-else' format be used or a positive recitation of a limitation ‘when’ a condition exists be used to positively limit the claim with the recited limitation.
For the sake of compact prosecution, the examiner address claim as written. (MPEP 2111.04)


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or 


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 2018/0106998 A).

Regarding Claim 1, 6, 11 and 12
Kim discloses a method by an Access and Mobility Management Function,
AMF, node (See [0264]; the AMF device may determine whether a PDU session is established in LBO or home routing),  operative in a Fifth Generation System, 5GS (See [0263]; AMF node is part of 5GS), that comprises a User Equipment, UE (See [0265-0266]; UE operating in the system), associated with a Subscriber Permanent Identifier, SUPI, that is associated with subscription data of the UE (See [0197]; [0284];  SUPI represent permanent identifier of UE in the system), 

the method comprises:

- sending towards a Session Management Function, SMF, node, (See [0281]; 3, the AMF apparatus transmits, to the SMF apparatus)  a request relating to a Protocol Data Unit, PDU, Session of the UE and comprising a Request Type (See [0281]; 3, the AMF apparatus transmits, to the SMF apparatus, Nsmf_PDUSession_CreateSMContext Request (SUPI, DNN, S-NSSAI, PDU session ID, AMF ID, request typ)  that is set to Existing PDU Session (See [0281]; if the AMF device is already associated with the SMF device for the PDU session ID provided by the UE (e.g., when the request type indicates an & quot; existing PDU Session & quot;); and

- receiving, from the SMF node, a response comprising a Generic Public Subscription Identifier, GPSI, of the PDU session (See [0232]; [0297]; [0305]; received response with GPSI included), which GPSI is associated with the SUPI (See [0281]; [0309-0310]; used to identify UE in network)  and which GPSI is to be used in networks outside the 5GS for addressing the subscription data of the UE (See [0263]; [0281]; used to identify UE in handover roaming type situation from 5GS to PDU session without N26 interface)  .


Regarding Claim 2, 7
Kim teaches all the features with respect to Claim 1, 6 and Kim further teaches 
wherein the PDU session is moved from another system to the 5GS (See [0263]; to hand over PDN connections from the EPS from the 5GS to the PDU session without the N26 interface).


Regarding Claim 3, 8
Kim teaches all the features with respect to Claim 1, 6 and Kim further teaches
(See [0263]; to hand over PDN connections from the EPS from the 5GS to the PDU session without the N26 interface).


Regarding Claim 4, 9
Kim teaches all the features with respect to Claim 1, 6 and Kim further teaches
            wherein the request is a request to create an SM context for the existing PDU session (See [0290]).


Regarding Claim 5, 10
Kim teaches all the features with respect to Claim 1, 6 and Kim further teaches
          wherein if the GPSI is associated with the existing PDU session (See [0280-0281]; GPSI transmitted to SMF with existing PDU sessions), 
the GPSI is included a body of the response (See [0283]; [0290]; by keeping existing PDU context the GPSI is included in the body of response).







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646